In a proceeding under article 78 of the Civil Practice Act, to review and annul a determination of the New York City Transit Authority, the parties cross-appeal as follows from an order of the Supreme Court, Kings County, dated October 11, 1960, granting petitioner back pay for the period July 29, 1959 to June 1, 1960, together with incidental benefits which would have accrued to her during such period: (1) The Transit Authority appeals from the whole of said order. (2) Petitioner appeals from said order insofar as it fails to grant her back pay and incidental benefits for the period October 26, 1958 to November 13, 1958 and for the period May 13, 1959 to June 1, 1960. On the Transit Authority’s appeal: Order affirmed, without costs. No opinion. On petitioner’s appeal: Order insofar as appealed from, affirmed, without costs. No opinion. Nolan, P. J., Beldoek, Ughetta and Christ, JJ., concur; Pette, J., not voting.